Examiner’s Statement of Reasons for Allowance
Claims 1-15 are allowed over the prior art.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
As per independent claims 1, 10, and 11, generally, the prior art of record, United States Patent Application Publication No. US 20120324241 A1 to Oshida et al. which shows a semiconductor device; United States Patent No. US 11188681 B2 to Cohen et al. which shows a malware resistant computer; United States Patent No. US 11089016 B2 to Kim et al. which shows a secure system on chip; and United States Patent No. US 10469256 B2 to Shiota et al. which shows a cryptographic communication system and cryptographic communication method, fails to teach alone, or in combination, other than via hindsight, at the time of the filing of the claimed invention, the italicized claim elements (i.e., claim 1: “controlling transfer of the first opcode command obfuscated as the second opcode command and the key for storage in the chip, wherein the first opcode command obfuscated as the second opcode command has a same syntax as the second opcode command and performs a different function from the second opcode command and wherein the key includes a value indicating a type of obfuscation performed to obfuscate the first opcode command as the second opcode command”; claim 10: “converting a first opcode command obfuscated as a second opcode command into a non-obfuscated form of the first opcode command for execution based on the third value, wherein the first value corresponds to a physically unclonable function (PUF) of the chip and wherein the second value is a key including information indicating a type of obfuscation performed to obfuscate the first opcode command as the second opcode command, the first opcode command obfuscated as the second opcode command having a same syntax as the second opcode command and performing a different function from the second opcode command”; claim 11: “converting a first opcode command obfuscated as a second opcode command into a non-obfuscated form of the first opcode command for execution based on the third value, wherein the first value corresponds to a physically unclonable function (PUF) of the chip and wherein the second value is a key including information indicating a type of obfuscation performed to obfuscate the first opcode command as the second opcode command, the first opcode command obfuscated as the second opcode command having a same syntax as the second opcode command and performing a different function from the second opcode command”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The current application claims foreign priority to 20305438.2, filed 05/05/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2021 has been considered by the examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431